DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 8/3/22 was entered into the record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017-71478 (“JP ‘478”).
Regarding claim 1, JP ‘478 disclosed a sheet feeding apparatus comprising: 
a sheet supporting portion (50) configured to support a sheet; 
a rotary feeding member (52) configured to feed the sheet supported on the sheet supporting portion; 
a rotary separation member (53) configured to abut on the rotary feeding member and form a separation nip in which the sheet is conveyed with separating from another sheet; 
 a support member (60) configured to support a rotation shaft of the rotary separation member; 
a swing shaft (65) configured to support the support member with the support member being swingable (see Figures 5A and 5B); 
an urging member (71) configured to urge the rotary separation member toward the rotary feeding member; 
a frame member comprising a first support portion (92) configured to fix a first end portion of the swing shaft (with regard to a distance from 91, for example) and a second support portion (80) configured to movably support a second end portion of the swing shaft (see Figure 5), the second support portion being located at a position closer to the rotary separation member than the first support portion in an axial direction of the swing shaft (see Figures 5A and 5B where support 80 is shown behind member 92 in an axial direction); and 
an adjustment mechanism (seen in Figures 5A and 5B) comprising an extended opening (84) formed in the second support portion (Figures 5A and 5B) and a fixing member (including 90) configured to fix the second end portion of the swing shaft to the frame member through the extended opening, 
wherein the extended opening extends in a vertical direction with respect to the axial direction of the swing shaft (Figures 5A and 5B) so the second end portion of the swing shaft can be fixed at a plurality of positions which vary in the vertical direction to the second support portion with the fixing member while the first end portion of the swing shaft is not movable to the first support portion (as seen in Figures 5A and 5B).  
Regarding claim 2, JP ‘478 disclosed the adjustment mechanism can fix the second end portion of the swing shaft at the plurality of the positions where angles between a first imaginary line and a second imaginary line are different in a state in which the rotary separation member abuts the rotary feeding member, the first imaginary line being an imaginary line connecting a rotation center of the rotary feeding member and a rotation center of the rotary separation member in a cross-section perpendicular to the swing shaft at the separation nip, the second imaginary line being an imaginary line connecting the rotation center of the rotary separation member and an axial center of the swing shaft in the cross-section perpendicular to the swing shaft at the separation nip (see at least Figures 5A and 5B).  
Regarding claim 3, JP ‘478 disclosed the adjustment mechanism can fix the swing shaft to the frame member at the plurality of the positions where the second imaginary line is inclined to different angles (see at least Figures 5A and 5B).
 Regarding claim 4, JP ‘478 disclosed a sheet feeding apparatus comprising: 
a sheet supporting portion (50) configured to support a sheet; 
 a rotary feeding member (52) configured to feed the sheet supported on the sheet supporting portion; 
a rotary separation member (53) configured to abut on the rotary feeding member and form a separation nip in which the sheet is conveyed with separating from another sheet;  
a support member (60) configured to support a rotation shaft of the rotary separation member; 
 a swing shaft (65) configured to support the support member with the support member being swingable; 
an urging member (71) configured to urge the rotary separation member toward the rotary feeding member; 
a frame member comprising a first support portion (92) configured to fix a first end portion of the swing shaft (with regard to a distance from 91, for example) and a second support portion (80) configured to movably support a second end portion of the swing shaft (see Figure 5), the second support portion being located at a position closer to the rotary separation member than the first support portion in an axial direction of the swing shaft (see Figures 5A and 5B where support 80 is shown behind member 92 in an axial direction), the first end portion of the swing shaft is not movable to the first support portion (as seen in Figures 5A and 5B); and 
an adjustment mechanism (including 90) configured to fix the second end portion of the swing shaft at the plurality of the positions where a first imaginary line is inclined to different angles so that angles between the first imaginary line and a second imaginary line are different in a state in which the rotary separation member abuts the rotary feeding member, the first imaginary line being an imaginary line connecting a rotation center of the rotary feeding member and a rotation center of the rotary separation member in a cross-section perpendicular to the swing shaft at the separation nip (see Figures 5A and 5B), the second imaginary line being an imaginary line connecting the rotation center of the rotary separation member and an axial center of the swing shaft in the cross-section perpendicular to the swing shaft at the separation nip (Figures 5A and 5B).
Regarding claim 6, in a case of a crosswise direction being a direction orthogonal to a vertical direction and an axial direction of the swing shaft, the adjustment mechanism can fix the swing shaft to the frame member at the plurality of the positions which are different in the crosswise direction (including if the device is tipped to its side).  
Regarding claim 7, JP ‘478 disclosed an image forming apparatus comprising: the sheet feeding apparatus according to claim 1 as described above; and an image forming unit to form an image on the sheet fed by the sheet feeding apparatus (see Figure 1).  
Regarding claim 8, JP ‘478 disclosed a sheet feeding apparatus comprising: 
a sheet supporting portion (50) configured to support a sheet; 
a rotary feeding member (52) configured to feed the sheet supported on the sheet supporting portion; 
a rotary separation member (53) configured to abut on the rotary feeding member and form a separation nip in which the sheet is conveyed with separating from another sheet; 
a support member (60) configured to support a rotation shaft of the rotary separation member; 
a swing shaft (65) configured to support the support member with the support member being swingable; 
an urging member (71) configured to urge the rotary separation member toward the rotary feeding member; 
a frame member comprising a first support portion (92) configured to fix a first end portion of the swing shaft (with regard to a distance from 91, for example) and a second support portion (80) configured to movably support a second end portion of the swing shaft (see Figure 5), the second support portion being located at a position closer to the rotary separation member than the first support portion in an axial direction of the swing shaft (see Figures 5A and 5B where support 80 is shown behind member 92 in an axial direction), the first end portion of the swing shaft is not movable to the first support portion (as seen in Figures 5A and 5B); and 
an adjustment mechanism (seen in Figures 5A and 5B) that can continuously change a position to which the second end portion of the swing shaft is fixed with the frame member within a predetermined range, wherein an angle between a first imaginary line and a second imaginary line in a state in which the rotary separation member abuts the rotary feeding member is changed according to the position to which the second end portion of the swing shaft is fixed with the frame member, the first imaginary line being an imaginary line connecting a rotation center of the rotary feeding member and a rotation center of the rotary separation member in a cross-section perpendicular to the swing shaft at the separation nip, the second imaginary line being an imaginary line connecting the rotation center of the rotary separation member and an axial center of the swing shaft in the cross-section perpendicular to the swing shaft at the separation nip (see Figures 5A and 5B).
Regarding claim 9, JP ‘478 disclosed the adjustment mechanism is configured to continuously change the position to which the swing shaft is fixed with the frame member in such a manner that an inclination of the second imaginary line changes (Figures 5A and 5B).
Regarding claim 10, JP ‘478 disclosed the adjustment mechanism comprises an extended opening (84) formed in the second support portion and a fixing member (90) configured to fix the second end portion of the swing shaft to the frame member through the extended opening, and the extended opening is extended in a vertical direction with respect to the axial direction of the swing shaft and the position to which the swing shaft is fixed with the frame member is changed within a range of the extended opening (as seen in Figures 5A and 5B).
	Regarding claim 12, JP ‘478 disclosed in a case of a crosswise direction being a direction orthogonal to a vertical direction and the axial direction of the swing shaft, the adjustment mechanism is configured to continuously change the position to which the swing shaft is fixed with the frame member in the crosswise direction (as explained above).   

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/3/22 have been fully considered but they are not persuasive.
Applicant argues that JP ‘478 does not teach a frame and support portion relationships claimed in association with the swing shaft since both ends of the swing shaft 65 of JP ‘478 are capable of being moved in the extended openings 84.
While features of an apparatus may be recited either structurally or functionally, if a functional limitation is characteristic of the prior art, and the examiner explains that the prior art structure possesses the functionally defined limitations of the claimed apparatus, the burden then shifts to the applicant to establish that the prior art does not possess the characteristic relied on.  See MPEP 2114.
Here, the examiner explained that according to the broadest reasonable interpretation of the claims in view of the disclosure as a whole, the functional limitations were characteristic to the prior art.  For example, the first support member could be said to fix a first end portion of the swing shaft as discussed above. Similarly, the first end of the portion of the swing shaft can be considered not movable to the first support portion 92.  Their relative distances remain the same as seen in Figures 5A and 5B. Also, the second support portion movably supports a second end portion of the swing shaft, as discussed above.  The functional nature of the limitations together with the broadest reasonable interpretation in view of the disclosure as a whole supports the examiner’s determination that the claimed invention in its current form is anticipated by the applied art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/           Primary Examiner, Art Unit 3653